[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: ORDERS
This case was tried on July 15, 1992 at which time upon a finding of jurisdiction, the marriage of the parties was dissolved; medical insurance available under COBRA was ordered and life insurance be continued by the plaintiff with defendant as beneficiary as long as the plaintiff is obligated to pay her alimony. At the request of counsel the question of alimony and property division were to be briefed.
After receiving the parties' trial briefs, the following orders are to be entered:
Alimony: $2,500 on August 1, 1992 and a like sum monthly thereafter to and including December 1, 1995.
Property Division: The plaintiff shall pay to the defendant $35,000 cash. Upon receipt of said sum the defendant will transfer all her interest in the jointly held assets to the plaintiff (including the escrow funds). The plaintiff shall be responsible for any capital gains tax and be solely responsible for the joint debt to his father. The defendant shall be responsible for her Citibank Mastercard ($2,500.)
Each party must be responsible for their own attorney's fees.
Judgment may enter accordingly.
RYAN, J. CT Page 6994